Title: From Thomas Jefferson to John Langdon, 9 January 1805
From: Jefferson, Thomas
To: Langdon, John


                  
                     Washington Jan. 9. 05.
                  
                  I congratulate you, my dear & antient friend, on the wonderful things which have come to pass in our time. we entered young into the first revolution & saw it terminate happily. we had to engage when old in a second more perilous, because our people were divided. but we have weathered this too & seen all come round & to rights. when we parted last, you had to go home and work against wind & tide to bring up the loiterers: I was to lead on those who had just made a breach in the fortress of federalism. all is now settled. to a republican legislature & republican electors your state will soon add a republican governor. Connecticut will pout a little longer and then make friends. you know what Delaware was during the war. it is the same now & is unchangeable. her disease is not federalism but Anglomany. I learn with great pleasure from every one who comes from your quarter that you continue to enjoy good health. may it long continue.   Conversing the other day at table with Genl. Bradley, about the good things of this world, he told me that you of all persons would be best able to procure me some good perry, of which he said more was made for sale in your quarter than any where else. I have no hesitation therefore in employing your friendship in this small way, for small things are sometimes more acceptable than great send me two or three barrels by any vessel bound to any port in the Chesapeake. but friendship must be pure and above pecuniary motives you must let me know what they cost & recieve the remittance. by doing this you will convince me you are willing I should trouble you again which would be impossible if you did not clear my conscience of interested motives. god bless you & your family and give you long, healthy & happy life.
                  
                     Th: Jefferson 
                     
                  
               